     Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 1 of 7

                         WILLIAM J. CHRISS, J.D., PH.D.
                         606 N. Carancahua St., Suite 1511, Corpus Christi, Texas 78401
                                  (361) 884-3330 □ wjchrisspc@gmail.com




        Dr. Bill Chriss is a trial and appellate lawyer who handles complex lawsuits and appeals,
especially in insurance, commercial, construction, and property damage cases. He has tried to
verdict and handled on appeal several multi-million dollar cases, including one of the early Texas
mold cases (2004), and over the last 25 years he has handled hundreds of significant cases involving
property damage and insurance coverage, especially water damage. He is currently chair-elect of the
Insurance Law Section of the State Bar of Texas and was selected by the State Bar to produce a
webcast on handling Hurricane Harvey insurance claims for Texas lawyers with clients from
affected areas. It was viewed by over 1,700 lawyers, the second highest webcast viewership in State
Bar history.

        Dr. Chriss is one of the few Texas lawyers and judges to have been elected to
membership in the American Law Institute (ALI), publisher of the Restatements of the Law. He
recently served as editor in chief of The Journal of Texas Insurance Law and as Dean of the
Texas Center for Legal Ethics, which promotes the highest levels of ethics and professionalism
among Texas lawyers. In 2016, Texas Chief Justice Nathan Hecht presented to him the Ethics
Center’s statewide Chief Justice Jack Pope Professionalism Award honoring an appellate lawyer
or judge who epitomizes the highest level of professionalism and integrity.

        In addition to his fulltime job, Dr. Chriss is a historian, political scientist, religious scholar,
and published author. He was nominated for the Rhodes Scholarship and attended Harvard Law
School where he became one of the youngest members of his graduating class at the age of 23. He
also holds graduate degrees in law, theology, history and politics, including a Ph.D. in history from
The University of Texas. While maintaining his busy law practice, Dr. Chriss has also taught
Judicial Politics, Political Philosophy, History, and Constitutional Law within the Texas A&M
University system. He has written several articles for scholarly journals and his first book, The
Noble Lawyer, was published by Texas Bar Books in 2011, while his second book, Six
Constitutions over Texas, is being considered for publication.
     Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 2 of 7

                        WILLIAM J. CHRISS, J.D., PH.D.
                       606 N. Carancahua St., Suite 1511, Corpus Christi, Texas 78401
                                (361) 884-3330 □ wjchrisspc@gmail.com

                                            EDUCATION
J.D., Harvard Law School, Cambridge, Mass, June 5, 1980
   ▪ Mark DeWolfe Howe Fellowship in Legal History

Ph.D., History, University of Texas at Austin, December 20, 2014 (legal and political history)
   ▪ Dickson Allen Anderson Endowed Doctoral Fellowship in American History

M.A., History and Politics (Political Science), Texas A&M University-Kingsville, August 4, 2006

M.A., Applied Orthodox Christian Theology, St. John of Damascus Institute of Theology,
       University of Balamand, July 21, 2004

B.A. with High Honors, Government, University of Texas at Austin, August 15, 1977
   ▪ Magna Cum Laude, Phi Beta Kappa
   ▪ Rhodes Scholarship Nominee, University Scholar, Junior Fellow (Constitutional History)

                                           LAW REVIEWS
The Journal of Texas Insurance Law, Editor in Chief (2013- 2016)
The Appellate Advocate, Co-editor in Chief (2015-2017)

              PROFESSIONAL AND COMMUNITY ACTIVITIES (Abridged)

▪   Governing Council of the Insurance Section of the State Bar of Texas (2005–2007, 2009–
    present; Treasurer, 2016-17; Secretary, 2017-2018; Chair-elect, 2018-2019)
▪   American Law Institute (Member, 2013–present)
▪   Committee on Pattern Jury Charges of the State Bar of Texas—Business, Consumer,
    Employment (2005–2007, 2009–present; Vice-chair, 2015-2018; Chair, 2108-present)
▪   Governing Council of the Appellate Section of the State Bar of Texas (2013–2016)
▪   Board of Trustees of the Texas Supreme Court Historical Society (2008–2014, 2016-present)
▪   State Bar of Texas Grievance Committee (Chair, Panel 3, District 11A Grievance Committee, 1995–
    97; District 11A Chair, 1997–99)
▪   Texas Board of Legal Specialization Advanced Civil Trial Advisory Panel and Subcommittee on
    Lawyer Discipline (1997–98)
▪   President, Corpus Christi Bar Association (1994).


           PROFESSIONAL LICENSES, HONORS, AND AWARDS (Abridged)
Recipient 2017 State Bar of Texas Standing Ovation Award for commitment to continuing legal
education.

Recipient: 2016 Texas Center for Legal Ethics Chief Justice Jack Pope Award presented to an
appellate lawyer or judge who epitomizes the highest level of professionalism and integrity.
    Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 3 of 7

Recipient: 2006–2008, University of Texas Dickson Allen Anderson Endowed Doctoral
Fellowship in American History

Recipient: 2005 Texas Bar Foundation’s Dan R. Price Award for excellence in legal writing,
commitment to clients, and service to the profession

Board Certified: Civil Trial Law and Personal Injury Trial Law, Texas Board of Legal
Specialization

Martindale-Hubbell: AV-rated and listed in The Bar Register of Preeminent Lawyers
Licensed: State Bar of Texas, U.S. District Court for the Southern District of Texas, U.S. Court
of Appeals for the Fifth Circuit, U.S. Supreme Court


                                 EMPLOYMENT (Abridged)

William J. Chriss, P.C., 2009–present
(now of counsel to The Snapka Law Firm)
Corpus Christi, Austin, and San Antonio, Texas
Trial and appellate lawyer
Texas Center for Legal Ethics and Professionalism, 2007–2009
Austin, Texas
Executive Director and Dean of Curriculum and Instruction
William J. Chriss, P.C., 1998–2007
(Solo practitioner)
Corpus Christi and Austin, Texas



               PUBLISHED WORKS and WORK IN PROGRESS (Abridged)

“Coverage for Ensuing Water Damage under Texas Property Insurance Policies,” South Texas
Law Review 46, no. 4 (Summer 2005) 1247-1281.
“Personhood and the Right to Privacy in Texas,” South Texas Law Review 48, no. 3 (Spring
2007) 575-611.
“Commentary on the Texas Disciplinary Rules of Professional Conduct Governing the Duties
between Lawyer and Client” (with John F. Sutton, Jr.), Texas Lawyers’ Professional Ethics, 4th
ed. (State Bar of Texas, 2007).
 “The External Aspect of Legal Ethics, Hot Coffee, and the Noble Lawyer: Attacks on the
Profession and Their Massive Ethical and Social Damage,” Trinity Law Review 19, no. 1 (Fall
2013) 13-58.

“Chief Justice Jack Pope of Texas: Common Law Judge,” (book chapter) Common Law Judge:
Selected Writings of Chief Justice Jack Pope of Texas (Austin, Texas Supreme Court Hist.
Society, 2014) 322-354.
    Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 4 of 7

“Insurance Appraisal in Texas and its Place in Coverage Litigation,” St. Mary’s Law Journal 50,
no. 1 (Spring 2019) 101-148.

The Noble Lawyer: The Truth about Attacks on Democracy’s Chosen Profession, 1976–2008
(Austin: Texas Bar Books, 2011).
“Law” (book chapter), American Centuries: The Ideas, Issues, and Values That Shaped U.S.
History, Volume 4: 19th Century, Karen Ordahl Kupperman, John Demos, et al., eds. (New
York: Facts on File, 2011).

                           TEACHING EXPERIENCE (Abridged)

Adjunct Professor of History, Texas A&M University at Corpus Christi, 2010, 2016
Adjunct Professor of Political Science, Texas A&M University at Kingsville, July 2006

Adjunct Professor of Political Science, Public Administration, and History, Texas A&M
University at Corpus Christi, January 2002–May 2006
▪ Courses: The U.S. Constitution and Federalism, Political Theory and Ideologies, American
   Political Thought, Legislative Process, Administrative Law (graduate level), Judicial Politics,
   The Roots of Freedom, Texas History

PROFESSIONAL PAPERS, CONFERENCES, and PUBLIC APPEARANCES (abridged):

       Insurance and Property Damage Law:

        “The Duties and Liabilities of Public Adjusters and Those Who Deal with Them,”
               Advanced Insurance Law Course, State Bar of Texas (June 28, 2018).
       “How to Handle Hurricane Harvey Claims,” panelist, Webcast, State Bar of Texas
               (September 5, 2017).
       “Legislative Update, Including New Hail and Insurance Laws,” panelist, Webcast, State
               Bar of Texas (August 30, 2017).
       “Insurance Law-Stowers Doctrine Update,” Advanced Insurance Law Seminar, State Bar
               of Texas (June 8, 2017).
        “Insurance and Medical Records,” panelist, 2016 Litigation Update Seminar, State Bar
               of Texas (January 26, 2017).
        “Insurance Law Update,” Annual Page Keeton Litigation Conference, University of
               Texas School of Law CLE (Oct. 28, 2016).
       “Preparing for deposition in Insurance Cases,” Annual Advanced Insurance Law Seminar,
               State Bar of Texas Insurance Law Section (June 10, 2016).
        “Mediation of Construction Defect Cases,” panelist, Annual Advanced Construction Law
               Seminar, State Bar of Texas Construction Law Section (March 4, 2016).
       “Duties and Liabilities of Public Adjusters,” South Texas Insurance Seminar, State Bar of
               Texas Insurance Law Section (Feb. 26,2016).
       “Insurance Law Update,” Webcast panelist, State Bar of Texas (Feb. 10, 2016).
       “Rights and Liabilities of Public Adjusters,” 2015 Annual Advanced Insurance Law
               Seminar, University of Texas School of Law CLE (November 13, 2015).
       “Annual Insurance Law Update,” Page Keeton Annual Litigation Conference, The
               University of Texas School of Law CLE (October 30, 2015).
Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 5 of 7

  “Thirty Tips for Trying Insurance Cases,” panelist, Advanced Insurance Law Seminar,
          State Bar of Texas (June 12, 2015).
  “Ethical Traps to Avoid as an Insurance Lawyer, 2014 Advanced Insurance Law
          Seminar, University of Texas School of Law CLE (November 13, 2014).
  “Annual Insurance Law Update,” Page Keeton Annual Litigation Conference, The
          University of Texas School of Law CLE (October 24, 2014).
  “Homeowner’s Policies: Liability and Property Coverages-Update on Key Provisions,”
          coauthor. Advanced Insurance and Tort Claims Course. University of Houston
          Law Center (June 12 & 19, 2008).
  “Late Notice and Beyond: First and Third Party,” coauthor. 5th Annual Advanced
          Insurance Law Course. (March 28, 2008) State Bar of Texas (March 27-28,
          2008).
  “Fiess v. State Farm: What Now,” panelist 4th Annual Advanced Insurance Law Course.
          State Bar of Texas (March 29, 2007).
  “Wind and Flood Insurance Policies.” 3rd Annual Insurance Law Course. State Bar of
          Texas (CLE). (March 31, 2006)
  “Pollution, Asbestos, and Toxic Soup,” panelist. Texas Insurance Law Symposium.
          South Texas College of Law. (January 27, 2006)
  “Ensuing Loss Debate,” Annual Insurance Law Symposium, South Texas College of Law
          (January 27, 2005).
          “Property Damage Litigation and the Economic Loss Rule,” 28th Annual Page
          Keeton Civil Litigation Conference, The University of Texas School of Law
          (October 29, 2004).
  “What’s New in Personal Lines,” panelist. State Bar of Texas Insurance Section CLE.
          (June 24, 2004)
  “Mold and Construction Defects,” panelist. State Bar of Texas CLE for Attorneys. (23
          April 2004)
  “Insurance Coverage Issues Raised by House Bill 4.” House Bill 4 Seminar, State Bar of
          Texas CLE. (2004)
          “Products Liability and Property Damage,” 27th Annual Page Keeton Products
          Liability & Personal Injury Law Conference, The University of Texas School of
          Law (October 30-31, 2003).
  Course Director, Residential Construction Law Seminar. The University of Texas School
          of Law (2003).

  Trial Tactics, Appeals, and Procedure:

  “Proof of Damages in a Property Damage Case,” 10th Annual Damages in Civil Litigation
          Seminar, State Bar of Texas (February 1, 2018).
  “Lessons from the Life and Career of Chief Justice Jack Pope, 1913-2017” Annual
          Advanced Appellate Law Seminar, State Bar of Texas (September 7, 2017).
  “Discovering Assets and Collecting Judgments,” Soaking Up Some CLE Seminar, State
          Bar of Texas (May 18, 2017).
  “Ethical Issues in Trucking Cases,” Truck Accident Seminar, State Bar of Texas
          (November 12, 2015).
  “The Noble Lawyer,” Presentations to Law Students, University of North Texas Dallas
          School of Law (April 16-17, 2015)
   “Ethics in Handling Appeals,” Advanced Appellate Seminar, The University of Texas
          School of Law CLE (September 4, 2014).
Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 6 of 7

  “Qualifying, Disqualifying, and Examining Expert Witnesses” Seminar provided by
         private contract to Office of the Attorney General of Texas. (August 28, 2006).
         “How to Try a Property Damage Case,” panel participant/commentator. Annual
         Insurance Law Seminar. University of Texas School of Law CLE and State Bar
         Insurance Section (November 11, 2004).
  “Winning Jury Trials.” One Day Practice Courses (Created and co-presented the course).
         University of Texas School of Law CLE (September 17, 2004).

  Ethics & Professional Responsibility:

  “Ethics Lessons from the Life and Career of Chief Justice Jack Pope, 1913-2017” Corpus
          Christi Bar Ass’n Luncheon, Corpus Christi Bar Association (July 11, 2018).
  “Clients Who Misbehave,” Annual Admiralty Conference, University of Texas School of
          Law CLE (September 29, 2017).
  “American Origins of Judicial Independence: The Constitution and Federalist Papers,”
          Symposium on Judicial Independence: Its Past and Future, State Bar of Texas
          (August 31, 2017).
  “Client Intake,” Annual Car Crash Seminar, The University of Texas School of Law
          CLE (August 17, 2017).
  “Clients Who Misbehave,” Annual Admiralty Conference, University of Texas School of
          Law CLE (August 26, 2016).
  “Managing Client Expectations” Annual UT Car Crash Seminar,” University of Texas
          School of Law CLE (July 29,2016).
  “Ethical Considerations: Closing a Law Practice.” Soaking Up Some CLE Seminar, State
          Bar of Texas (May 12, 2016).
  “Disqualification of Attorneys,” panelist, Webcast, State Bar of Texas (April 14, 2016).
  “Ethics and Dealing with the Difficult Client,” Annual Admiralty Conference, The
          University of Texas School of Law CLE (October 17, 2014).
   “Ethics and Managing Client Expectations,” Annual Car Crash Seminar, The University
          of Texas School of Law CLE (July 31, 2014).
   “Good Faith, Fair Dealing, and Other Contractual and Fiduciary Issues that Arise in the
          Interpretation of Partnership and LLC Agreements,” (with Byron Egan and
          Robert Keatinge), Partnerships and Limited Liability Companies Conference, The
          University of Texas School of Law (July 23, 2009).
  “Who’s Your Master?: The Practical and Ethical Tension between Answering to the
          Insurer Who Pays the Bills or Answering to the Client” (with Anne Blume,
          Chicago, Illinois), Plenary Session, Midwinter Meeting, ABA Forum on the
          Construction Industry and Construction Litigation (Miami, January 16, 2009).
   “The Ethics of Striking Back: The Noble Lawyer, The Noble Judge, and Attacks on the
          American Judiciary.” Annual Judicial Conference of the 5th Administrative
          Region of Texas (May 2, 2008).
   “The Noble Lawyer and Liberty and Justice for All: How We Got to This Point in the
          Public Mind and the Ethics of Striking Back (The Past as Guide to the Present),”
          Annual Awards Banquet. Dallas and Ft. Worth Inns of Court (January 7, 2008);
          Rockwall County Bench/Bar Conference (April 18, 2008).
  “The Ethics of Striking Back: The Noble Lawyer and the Rehabilitation of the
          Profession,” Statewide and nationally publicized Webcast. State Bar of Texas
          (January 9, 2008);
  The Noble Lawyer: Ethics and Professionalism Viewed from the Perspective of the Bar
Case 2:18-cv-00341 Document 11-5 Filed on 03/01/19 in TXSD Page 7 of 7

         Throughout History,” 2008 Changes and Trends Affecting Special Needs Trusts:
         A Guide for Attorneys, Financial Advisors and Trust Officers. University of Texas
         School of Law and The Wealth Management and Trust Division of the Texas
         Bankers Association (February 1, 2008);
  “The Noble Lawyer: The Past as Guide to the Present,” Guide to the Basics of Law
         Practice Course required of all new lawyers (Austin). Texas Center for Legal
         Ethics and Professionalism (February 8, 2008);
  “The Ethics of Striking Back: The Noble Lawyer and the Rehabilitation of the
         Profession,” Statewide Webcast re-broadcast by popular demand. State Bar of
         Texas (February 22, 2008);
  “The Ethics of Striking Back: The Noble Lawyer and the Rehabilitation of the
         Profession,” Joint Session of Professional Responsibility Classes. Texas Tech
         University School of Law (February 28, 2008);
   “The Noble Lawyer and Liberty and Justice for All: How We Got to This Point in the
         Public Mind and the Ethics of Striking Back,” Department of Defense Healthcare
         Law Conference. U.S. Army Medical Command, Department of Defense (March
         4, 2008);
  “The Noble Lawyer: The Past as Guide to the Present,” Guide to the Basics of Law
         Practice Course required of all new lawyers. Texas Center for Legal Ethics and
         Professionalism (various locations, 2007-2008).
  “Lawyers, Ethics, and Financial Institutions.” Meeting of Dallas Lawyers Representing
         Financial Institutions (June 14, 2007).
